DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 are pending in the application with Claims 3-4 and 7-8 being withdrawn from consideration.  Claims 1 and 10 are amended. Thus, Claims 1-2, 5-6, and 9-10 are examined on the merits in the U.S. non-provisional application.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
		“the first flow nozzle…directed in the same direction as the respective rotating rotor” (Claim 1, line 14) (the drawings do not explicitly show what direction of the flow nozzle is in the “same direction”) 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendments made to the specification are acceptable (pp. 3-7 of Applicants’ reply filed on April 21, 2022).  

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 5-6, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The amended limitation “the first flow nozzle is positioned and oriented, relative to one of the rotating rotors, away from the respective rotor axis and directed in the same direction as the respective rotating rotor to assist in rotating the respective rotating rotor” (Claim 1, lines 12-15) makes the claim indefinite in that it is not understood what is meant by the “same direction as the respective rotating rotor” (for example, Fig. 6a of the specification shows has a longitudinal direction from left to right along each of the rotors 12, 12 and the flow axis of nozzle 51 is perpendicular to this longitudinal direction which is not the “same direction” as recited in amended Claim 1).  
	The terms “positioned” and “oriented” and “directed” (Claim 1, lines 12-14), in combination, relating to the location of the first flow nozzle are relative and ambiguous terms which render the claim indefinite (even with these recitations it is not understood with a fair reading of amended Claim 1 how the first flow nozzle is actually located relative to a respective rotor in Applicants’ screw rotor).  The terms “positioned” and “oriented” and “directed” are each not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and a person having ordinary skill in the art (PHOSITA) would not be reasonably apprised of the scope of the invention.
	The terms "high" and/or “improved” as it relates to the gas pulsation and NVH reduction and/or the subphrase “compressor off-design efficiency” are each relative and ambiguous terms which render the claim indefinite. The term "high" and/or “improved” and/or “compressor off-design efficiency” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and the PHOSITA would not be reasonably apprised of the scope of the invention.   

In Regard to Claim 9
	The element “the same direction” (Claim 9, lines 2 and 3) in combination with the element “the same direction” (Claim 1, line 14) makes the claim indefinite in that it is unclear if Applicants are trying to further limit a new element or are attempting to further limit an element previously recited (also if these recitations are the same element there would be an antecedent issue that needs correction).  

In Regard to Claim 10
	The limitation “the first flow nozzle comprises two first flow nozzles” (Claim 10, line 3) makes the claim indefinite in that it is not understood how a single first flow nozzle becomes two distinct first flow nozzles.  One way to obviate this rejection is to further amend the claim to recite 
		‘the at least one first flow nozzle comprises two first flow nozzles’.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, and 9-10 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 102(a)(1) as being anticipated by US9151292 (Huang et al.; issued on October 6, 2015) (HUANG).
	HUANG is one of the inventors of the instant application, and as such, US9151292 represents the inventor’s previous knowledge in the screw compressor/shunt pulsation trap arts.   
	In reference to Claim 1, HUANG discloses 
		A screw compressor (screw compressor 10, title, Abstract and col. 7, line 12, Figs. 4a-11b), comprising: 
			a compression chamber (compression chambers…left 37 and right 37 as shown in Figs. 4a and 4b, col. 7, line 19) and a pair of meshing multi-helical-lobe rotors (two parallel rotors 12 having multi-helical lobes, Abstract, lines 4-7 and col. 7, line 14, Fig. 4a) housed within the compression chamber (left 37, right 37), wherein the compression chamber (left 37, right 37) has a flow suction port (suction port 36, col. 7, line 19, Fig. 4b) and a flow discharge port (discharge port 38, col. 7, line 20, Fig. 4b), wherein the rotors (12, 12) each rotate about a respective rotor axis (located at the shaft of the left 12, located at the shaft of the right 12) in a respective direction (left 12 rotates in a clockwise direction, right 12 rotates in a counter clockwise direction, Fig. 4b) to cooperatively form a series of moving cavities (spaces within 37 and 37 are further defined by the multi-helical-lobe rotors 12, 12) within the compression chamber (37, 37) for trapping and compressing fluid and propelling the trapped fluid from the suction port (36) to the discharge port (38, col. 7, lines 14-20); and 
			a shunt-enhanced compression and pulsation trap apparatus (shunt pulsation trap apparatus 50, col. 7, line 13, Figs. 4a and 4b) including a diffusing chamber (pulsation trap chamber 51, col. 7, line 26) having a first flow nozzle (converging cross-sectional shaped flow nozzle 63, de Lavel nozzle 65, col. 8, lines 34-38) providing fluid communication between the moving cavities (spaces within 37 and 37, Fig. 4b) inside the compression chamber (37, 37) and the diffusing chamber (51) and having a feedback region (Abstract, last four lines and col. 8, lines 38-45) providing fluid communication between the diffusing chamber (51) and the discharge port (38, col. 8, lines 50-57) wherein the first flow nozzle (63 or 65, Fig. 4b) is positioned and oriented, relative to one of the rotating rotors, away from the respective rotor axis (for example, the left to right longitudinal axis of nozzle 65 is radially spaced apart from the rotor axis into Fig. 4b of the right rotor 12) and directed in the same direction as the respective rotating rotor to assist in rotating the respective rotating rotor (the input flow from nozzle 65 is directed towards the outer tips of right rotor 12 in the same counterclockwise rotation direction as right rotor 12 so as to facilitate the right rotor’s rotation in the counterclockwise direction as shown in Fig. 4b), wherein the shunt-enhanced compression and pulsation trap (50) defines a first stage of a feedback flow loop (see Figs. 4a and 4b), and
			wherein in operation the SECAPT (50) is capable of achieving high gas pulsation and NVH reduction and improved compressor off-design efficiency without using a slide valve (col. 1, lines 16-24, and no slide valve is shown in Figs. 4a and 4b).  
	In reference to Claim 2, HUANG further discloses that the first flow nozzle (63, 65, Fig. 4b) is totally isolated, from the suction port (36; suction port 36 is at the bottom of the screw compressor and nozzle 63, 65 are positioned at the upper right and left of the screw compressor isolated from 36), but is positioned before the discharge port (38).  
	In reference to Claim 5, HUANG also discloses that the first flow nozzle (63, Figs. 4b and 6b) has a converging (see 63 in Fig. 6b) or a converging-diverging cross-sectional area (65 in Figs. 4b and 6c) transitioning along an axis of the nozzle (41).  
	In reference to Claim 6, HUANG further discloses that the first flow nozzle (63, Figs. 4b and 6b) has a rectangular cross-sectional shape (at least is rectangular in the right portion of Fig. 6b) with a converging cross-sectional area (at the left portion of Fig. 6b) transitioning along an axis of the nozzle (Figs. 4b and 6b).  
	In reference to Claim 9, HUANG also discloses that the first flow nozzle (63, 65, Fig. 4b) is positioned a distance away from the rotor axis (along 12 into the page where Fig. 4b is shown) and aimed in generally the same direction as an angular rotation of one of the rotors (as indicated in Fig. 4b, 63 and 65 are aimed in the same direction as the rotation of the rotors 12, 12, as shown by the rotation arrows in Fig. 4b).  
	In reference to Claim 10, HUANG further discloses that the pair of meshing multi-helical-lobe rotors (12, 12, Abstract, lines 4 and 5, Figs. 4a and 4b) includes a first rotor (right 12, Fig. 4b) and a second rotor (left 12, Fig. 4b), and wherein the first flow nozzle comprises two first flow nozzles (65, 63, Fig. 4B) with one first flow nozzle (65) positioned at the male rotor (right 12 as shown in Fig. 4b) and with the other first flow nozzle (63) positioned at the female rotor (left 12 as shown in Fig. 4b), and wherein the two first flow nozzles (65, 63) are open simultaneously to the moving cavities in the compression chamber (flow going in to the chamber 37, 37 through 65 and 63 at the same time as shown in Fig. 4b).  

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on April 21, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings,
 			(ii) objections to the claims, and
			(iii) a previous 35 U.S.C. 112, second paragraph rejection (except where noted below)
which are hereby withdrawn by the Examiner.  

Applicants did not provide an argument and/or any amendments in response to the former 35 U.S.C. 112, second paragraph rejection of Claim 1 concerning the indefinite relative terms of "high" and/or “improved” as it relates to the gas pulsation and NVH reduction and/or the subphrase “compressor off-design efficiency” (amended Claim 1, last three lines) such that this rejection is maintained and is described above.  

Applicants’ arguments filed with Applicants’ reply on April 21, 2022 have been fully considered but they are not persuasive.  Applicants’ argue that HUANG (US9151292) does not teach the amended limitations of Claim 1 further asserting that the first flow nozzle has a liner flow axis that’s oriented so it’s in the same direction (colinear/aligned or parallel) as the tangential velocity direction of the rotor when the fluid jet contacts the rotor lobe at a location spaced away from the axis (last paragraph on p. 11 and upper half of p. 12 of Applicants’ reply).  The Examiner respectfully disagrees with Applicants’ argument in that the amendments to Claim 1 do not contain the same specificity as is made in Applicants’ argument (for example, amended Claim 1 has no recitation of “the same direction as the tangential velocity direction of the rotor” (last full paragraph on p. 11 of Applicants’ reply).  Additionally, in further contrast to Applicants’ assertion, the Examiner interprets HUANG to teach the amended limitations as follows 
		
	wherein the first flow nozzle (63 or 65, Fig. 4b) is positioned and oriented, relative to one of the rotating rotors, away from the respective rotor axis (for example, the left to right longitudinal axis of nozzle 65 is radially spaced apart from the rotor axis into Fig. 4b of the right rotor 12) and directed in the same direction as the respective rotating rotor to assist in rotating the respective rotating rotor (the input flow from nozzle 65 is directed towards the outer tips of right rotor 12 in the same counterclockwise rotation direction as right rotor 12 so as to facilitate the right rotor’s rotation in the counterclockwise direction as shown in Fig. 4b), wherein the shunt-enhanced compression and pulsation trap (50) defines a first stage of a feedback flow loop (see Figs. 4a and 4b).

Thus, a prima facie case of anticipation is fulfilled for amended Claim 1 such that amended Claim 1 is rejected under 35 U.S.C. 102 based on HUANG.    

The Examiner acknowledges Applicants request to hold the nonstatutory double patenting rejections of Claims 1 and 3 in abeyance pending further prosecution of Claims 1 and 3 to overcome the anticipation directions (middle of p. 12 of Applicants’ reply).  As amended independent Claim 1 now recites amended limitations regarding the first flow nozzle (Claim 1, lines 9-15) which are not claimed in HUANG in claims 1 and 5 and/or are not claimed within the entire claim suite of HAUNG, these former nonstatutory double patenting (NSDP) rejections have been overcome by these amended limitations  and are withdrawn.   
	The Examiner also acknowledges Applicants’ request for rejoinder of the non-elected claims should Claim 1 be found to contain allowable subject matter (bottom of p. 12 of Applicants’ reply).  


Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday July 18, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746